t c memo united_states tax_court robert m scharringhausen petitioner v commissioner of internal revenue respondent docket no filed date robert m scharringhausen pro_se jeffrey a schlei for respondent memorandum findings_of_fact and opinion laro judge the petition in this case involves petitioner’s and federal_income_tax in the notice_of_deficiency respondent determined deficiencies additions to tax under sec_6651 for failure_to_file and fraud penalties under sec_6663 as follows additions to tax and penalties year deficiency sec_6651 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure sec_6663 dollar_figure dollar_figure big_number the issues for decision are whether petitioner failed to report income for and of dollar_figure dollar_figure and dollar_figure respectively we hold that he did whether petitioner is entitled to net_operating_loss nol deductions for the years at issue we hold that he is not whether petitioner is liable for additions to tax under sec_6651 for his failure to timely file federal_income_tax returns we hold that he is and whether petitioner is liable for fraud penalties under sec_6663 we hold that he is 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded findings_of_fact the parties filed with the court a stipulation of facts and related exhibits the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the facts accordingly petitioner resided in san diego california when he filed the petition for more than a decade and a half petitioner has been entangled in legal battles with the united_states petitioner was indicted in in u s district_court for mail fraud money laundering and bankruptcy fraud he was subsequently found guilty of bankruptcy fraud for hiding certain assets from the bankruptcy court by knowingly and fraudulently making false and material financial statements in separate bankruptcy proceedings for which he served a short sentence see united_states v scharringhausen no cr 415-h-1 s d cal date the government had also brought a tax_assessment action against petitioner seeking to collect federal_income_tax liabilities for and as well as trust fund recovery penalty assessments under sec_6672 see 226_frd_406 s d cal for his part petitioner had attempted to fight off certain administrative summonses that respondent had issued concerning the tax years at issue by petitioning the district_court to quash these summonses see scharringhausen v united_states no cv-2076 wl s d cal scharringhausen v united_states no 02-cv-2343 s d cal order denying petitioner’s motion to quash and granting government’s motion to summarily enforce summons issued to pacific bell scharringhausen v united_states no 02-cv-2499-h wl s d cal in addition petitioner had filed a petition with this court to contest respondent’s filing of a tax_lien against him for tax_liabilities for through see scharringhausen v commissioner tcmemo_2008_26 95_tcm_1109 sustaining respondent’s filing of notice_of_federal_tax_lien against petitioner’s property for outstanding tax_liabilities owed for through as well as a civil suit against the government in the district_court under sec_7433 for damages resulting from respondent’s alleged violations of sec_7602 and sec_301_7602-1 proced admin regs see scharringhausen v united_states no 06-cv-2167 wl at s d cal after he completed his sentence for bankruptcy fraud he purportedly went into different business dealings in real_estate development and marketing nutritional supplements the record is devoid of details of the specific nature of these businesses or their day-to-day operations because petitioner has not provided any in and around respondent instituted a project to identify taxpayers who were holders of credit cards issued by banks in off-shore tax havens because these credit cards tended to provide opportunities for their holders to evade federal_income_tax a series of john doe summonses resulted in a list of taxpayers who had been issued credit cards by cayman national bank petitioner who at the time had not filed his federal_income_tax returns for through was on the list preliminary investigation indicated that petitioner might be conducting personal transactions and business activities through multiple fictitious businesses and entities none of which had filed federal_income_tax returns for at least and see scharringhausen wl scharringhausen no 02-cv-2343 order denying petitioner’s motion to quash and granting government’s motion to summarily enforce pacific bell summons following the leads the internal_revenue_service irs agent in charge of the investigation huong t phan attempted to contact petitioner about why neither he nor the businesses he ostensibly owned had filed tax returns for the subject years on separate occasions agent phan attempted to interview petitioner and his accountant gary list to elicit income information for the years at issue but petitioner was uncooperative and provided little information petitioner’s continued resistance to cooperating with agent phan in the audit left agent phan with no choice but to obtain the information from third-party sources in date respondent issued administrative summonses directing wells fargo bank and other financial institutions to produce petitioner’s financial and banking records in their possession petitioner intervened and petitioned the district_court to quash these summonses see scharringhausen wl scharringhausen no 02-cv-2343 scharringhausen wl after considering the parties’ pleadings and moving papers the district_court in date ordered the summonses to wells fargo bank enforced after finding that the irs had met the standard announced in 379_us_48 for enforcing administrative summonses the district_court found the irs had made a prima facie showing that it had a legitimate purpose in issuing these summonses because it was conducting examinations with regard to petitioner’s and tax_liabilities and had begun looking into petitioner’ sec_2001 tax_liabilities the district_court also concluded that petitioner’s bare assertions of possible nefarious motives were not supported by specific facts and evidence see scharringhausen wl at additionally the district_court found the irs had established a prima facie showing of relevance because 2the notice_of_deficiency relied on bank records produced from the summonses issued to wells fargo bank only the information the summonses sought might shed light on the financial activities of the business entities through which the irs believed petitioner earned_income in the relevant years id finally the district_court found the irs had made a prima facie showing that the information sought was not already in the agency’s possession and that the agency had followed all requisite administrative steps id at using the records produced from these summonses agent phan was able to identify bank accounts over which petitioner had signature_authority and at least entities that petitioner owned none of the bank accounts were in petitioner’s name of all the entities and bank accounts identified agent phan focused on four entities and their bank accounts r michael construction pacific sun construction inc pacific sun torrey beach inc torrey beach and mississippi inc mississippi it is undisputed that these entities did not file federal_income_tax returns for the years at issue except for r michael 3our record shows agent phan sent notices in the form of letter together with the initial contact letter to petitioner before she contacted any third party in compliance with sec_7609 4the bank records relating to these accounts were produced in response to the wells fargo bank summonses in her income reconstruction agent phan relied only on bank records produced from the wells fargo bank summonses 5r michael construction was the subject of an irs audit for and continued construction and mississippi the entities did not have employer identification numbers no one besides petitioner had signature_authority over the bank accounts belonging at least in name to these entities in date while petitioner’s audit was underway petitioner filed his federal_income_tax returns with respondent for the three years at issue both the and returns reported substantial business_losses on schedule c profit or loss from business and the return reported a modicum of business income but claimed substantial net_operating_loss nol carryovers finding inconsistencies between the late-filed returns and petitioner’s previous statements to agent phan as well as petitioner’s bank records obtained through the summonses agent phan concluded petitioner had underreported his income and thus rejected petitioner’s returns with extensive bank records in hand agent phan reconstructed petitioner’s income and made several determinations first agent phan determined that unexplained deposits of approximately dollar_figure million were made to the four bank accounts held by the four businesses that were the focus of the audit agent phan also determined that petitioner owned these four entities a fact that petitioner ha sec_5 continued as a result of the audit the commissioner assessed tax deficiencies of approximately dollar_figure and dollar_figure for and respectively not sought to dispute then she disregarded the corporate form of these four fictitious businesses as entities separate from their owner and treated income of these entities as income to petitioner since petitioner had sole control of their bank accounts and none of these entities had filed federal_income_tax returns or paid any federal income taxes but to be conservative agent phan considered only amounts of withdrawals that personally benefited petitioner first agent phan treated checks petitioner wrote to himself as income to him she also took into account withdrawals that petitioner made to purchase cashier’s checks that he used to make payments on his cayman national bank credit card account finally agent phan included in petitioner’s income checks petitioner wrote to john fikes--who was petitioner’s equity partner in r michael construction pacific sun and mississippi--and to several other individuals and entities7 because those payments were made for petitioner’s personal benefit and were not business_expenses deductible by the entities on whose bank accounts the checks were drawn for the three years pincitein his answer to the petition respondent argues an alternative theory under which the amounts charged to petitioner would be constructive dividends 7these individuals and entities included brad dingham heidi humphreys dawn landrum dan sanders heather winger petitioner’s son michael scharringhausen san diego travel and havasu springs resort issue agent phan sourced petitioner’s income with substantive evidence as follows year r michael construction pacific sun torrey beach mississippi dollar_figure dollar_figure dollar_figure - - - dollar_figure dollar_figure dollar_figure dollar_figure - - - dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure in total agent phan determined that petitioner had dollar_figure of unreported income in addition to the income determinations agent phan identified several indicia of fraud in the course of the audit first petitioner persistently refused to cooperate with agent phan in his audit further petitioner failed to file his federal_income_tax returns for several years and when he did file his returns after respondent had commenced the audit petitioner underreported his income for multiple years moreover petitioner did not hold any of the bank accounts under his name but rather held them under various business entities that he used to route and reroute his money to conceal the personal nature of his expenses finally he failed to maintain adequate books_and_records for these businesses and made multiple cash withdrawals from their bank accounts to pay his cayman national bank credit card account in date agent phan referred the case to the criminal_investigation_division cid of the irs but the referral was rejected six weeks later at trial in san diego california petitioner challenged some of agent phan’s findings but did not testify himself he prosecuted his case solely on the basis of the testimony of three witnesses mr fike mr list and agent phan neither petitioner nor any of his witnesses disputed that petitioner owned the four business entities that none of these entities paid any federal_income_tax or that he wrote the checks on which agent phan relied to reconstruct his income petitioner disputed only whether some of these check withdrawals were made for his own benefit in addition to questioning agent phan’s income characterization of these numerous check withdrawals petitioner argues on brief that respondent’s determinations in the deficiency_notice were based on information acquired through invalid administrative summonses and the civil audit was a criminal investigation in disguise petitioner has also raised at trial a different but related argument that the notice_of_deficiency was arbitrary and capricious because it was a part of the government’s vendetta against him in connection with its prior criminal prosecution in the district_court for fraud and money laundering opinion i respondent’s summonses and the civil audit a res_judicata and collateral_estoppel petitioner’s primary argument on brief is that the summonses leading to the discovery of the wells fargo bank records on which respondent based his determinations in the notice_of_deficiency were improperly issued specifically petitioner argues the issuing of these summonses violated sec_7602 because respondent issued them while a referral for criminal prosecution was pending petitioner further claims that respondent violated sec_7602 by making impermissible third-party_contacts without first notifying petitioner these arguments are foreclosed by res_judicata and collateral_estoppel because they were raised and rejected in the district court’s petition-to-quash proceeding in which the district_court ordered the wells fargo bank summonses enforced see scharringhausen wl under res_judicata or claim preclusion a final judgment on the merits in a prior suit bars a second suit involving the same cause of action and the same 8respondent has not asserted res_judicata or collateral_estoppel as affirmative defenses see rule however in the interest of promoting judicial economy the court may raise res_judicata and collateral_estoppel on its own initiative see 891_f2d_1211 6th cir 109_tc_235 parties or their privies 439_us_322 n under federal res_judicata law two suits involve the same cause of action if the claim asserted in the new suit arises out of the same transaction or series of transactions as the claim resolved by the prior judgment 800_f2d_1308 4th cir the same transaction or series of connected transactions invokes a pragmatic standard to be applied with attention to the facts of the cases in general the expression connotes a natural grouping or common nucleus of operative facts restatement judgment 2d sec_24 cmt b even though the district_court proceeding and the petition before this court involve what appear on the surface to be two distinct causes of action ie a petition to quash summonses and a petition for redetermination of deficiencies petitioner’s underlying claims--that the issuing of the wells fargo bank summonses violated sec_7602 and d --are the same and involve common nucleus of operative facts petitioner argued in the district_court that respondent failed to meet the notification requirement under sec_7609 an argument the district_court rejected as factually unfounded and his additional claim now 9clearly if respondent met the requirement under sec_7609 he would also meet the requirement under sec_7602 that he provide reasonable advance notice to petitioner before making contacts with third parties before this court that respondent violated sec_7602 by issuing the summonses when a criminal_referral was pending is a claim that he could have made in the district_court proceeding because the claim arose from the same transaction and involves common facts ie issuance of the administrative summonses to wells fargo bank because the district court’s enforcement order was a final judgment on the merits see 519_us_54 per curiam finding district_court enforcement order is final and immediately appealable regardless of which side prevails in district_court 506_us_9 ndollar_figure finding a district_court order enforcing an irs summons is an appealable final order and that there is no general_rule barring immediate appeal of irs summons enforcement orders and since petitioner did not appeal that order to the court_of_appeals the order became final and will foreclose petitioner’s assertion in this court of the same claims or other claims that he could have made in the district_court see 734_f2d_913 2d cir enforcement order is res_judicata to contestant on his fifth_amendment privilege claim and other claims not expressly dealt with in the order indeed the district_court in a subsequent suit that petitioner brought against the united_states claiming civil damages under sec_7433 alleging violation of sec_7602 notice to taxpayer when making third-party_contacts and sec_301 c proced admin regs proscription on issuing of administrative summonses when a justice_department referral is in effect had already concluded that the district court’s determinations in the petition-to-quash proceedings would bar petitioner’s civil damage claims on res_judicata ground see scharringhausen wl at we see no reason why the same bar would not apply here similarly collateral_estoppel precludes petitioner from relitigating the same issues that he litigated in the district_court the doctrine_of collateral_estoppel or issue preclusion preclude s relitigation of both issues of law and issues of fact if those issues were conclusively determined in a prior action 464_us_165 issue preclusion applies when there was a full and fair opportunity to litigate the issue in the previous action the issue was actually litigated in that action the issue was lost as a result of a final judgment in that action and the person against whom collateral_estoppel is asserted in the present action was a party or in privity with a party in the previous action irs v palmer in re palmer 207_f3d_566 9th cir the district_court decided that respondent had met all the powell requirements one of which is that respondent follow all administrative steps the code requires the district_court explicitly found that respondent satisfied the notice requirement for making third-party_contacts and concluded in its final enforcement order that respondent had timely notified petitioner meeting the requirement under sec_7609dollar_figure thus the issue relating to prior notice was fully and actually litigated in the district_court and petitioner may not relitigate that issue in this court the district court’s finding that respondent had followed all administrative steps also means implicitly that respondent did not impermissibly issue the administrative summonses when a justice_department referral was in effect in violation of sec_7602 and its regulations in a petition to quash irs summonses it is the commissioner’s burden to make a prima facie showing that he has satisfied the powell requirements and once the commissioner has made that showing it is incumbent on the taxpayer to disprove it 72_f3d_1418 9th cir the district_court found respondent made the prima facie case that he had followed all administrative steps petitioner failed to rebut respondent’s showing and did not appeal the enforcement 10see supra note order hence the district court’s finding necessarily decided that respondent had complied with sec_7602 and sec_301_7602-1 proced admin regs which prohibit the issuance of administrative summonses when a justice_department referral is pending see 460_us_752 enforcement order necessarily contained implied finding that no defense of lack of possession or control had been raised and sustained in enforcement proceeding dollar_figure having failed to take his case to the court_of_appeals petitioner may not relitigate the issue now in this courtdollar_figure 11in holding that res_judicata and collateral_estoppel foreclose petitioner’s claims that respondent violated sec_7602 and d we distinguish our decision today from our decision in 88_tc_794 in which we held the taxpayers could not use res_judicata and collateral_estoppel offensively to ask the court to suppress evidence that the commissioner sought to introduce in the vallone case the district_court had quashed the commissioner’s administrative summonses finding that the commissioner had obtained information to be used against the taxpayers through the concealment and misrepresentation of material facts and enforcing the summonses would constitute an abuse of judicial process id pincite before the tax_court the taxpayers contended that the district court’s decision would under res_judicata and collateral_estoppel bar the commissioner from introducing evidence obtained through the improperly issued summonses we disagreed with the taxpayers and concluded that the district court’s final order to quash the commissioner’s summonses had no preclusive effect because the question before the district_court could not be equated with the question of whether evidence obtained by the government is admissible in a civil tax proceeding id pincite then conversely a finding by the district_court that the commissioner has issued administrative summonses valid under 379_us_48 as is the case presently before us necessarily means that any evidence obtained from the summonses cannot be excluded in a deficiency proceeding on the ground that the summonses are defective under powell further the district_court in the vallone case did not as a part of its findings actually and necessarily determine that the commissioner’s conduct rose to a level of a constitutional violation requiring suppression vallone v commissioner t c pincite but here to the extent petitioner is asking us to exclude evidence or to invalidate the statutory_notice_of_deficiency because respondent violated sec_7602 and d our considerations and the district court’s determinations are coextensive in scope 12lawyers appearing before us generally have the duty to advise the court of any relevant and controlling authorities even if they are directly adverse to the continued b summonses properly issued even if petitioner’s claims were not barred by claim preclusion or issue preclusion the facts before us would still compel the conclusion that the issuance of the administrative summonses complied with sec_7602 and d first respondent met the requirement under sec_7602 to notify petitioner before making third-party_contacts because agent phan sent notices in the form of letter together with the initial contact letter to petitioner before she contacted any third party see internal_revenue_manual irm pt date second respondent did not violate sec_7602 because he never made a justice_department referral under sec_7602 the commissioner may not issue any administrative summonses or seek enforcement of summonses if a justice_department referral is in effect with respect to such taxpayer such a continued position being advocated see model rules of prof’l conduct r many of petitioner’s arguments on brief were rejected several times by the district_court with citations of the relevant and controlling authorities even though petitioner is not a member of a state bar and is appearing pro_se his prior experience litigating cases in the district_court and the tax_court is well documented and any claims that he does not know he has a duty to be candid to the court would strain credulity thus his attempt to hide the ball by failing to direct the court’s attention to the relevant authorities is treading the fine line of making a misrepresentation to the court referral is in effect with respect to a taxpayer if the commissioner recommends that the u s attorney_general commence a grand jury investigation or criminal prosecution of the taxpayer for tax-related offensesdollar_figure sec_7602 sec_301_7602-1 proced admin regs the referral becomes effective at the time the commissioner signs the document recommending criminal prosecution or grand jury investigation sec_301_7602-1 proced admin regs thus the relevant point after which a summons may not issue is when a recommendation for criminal prosecution is made to the department of justice 801_f2d_1162 9th cir there is nothing in the record that shows respondent had made such a recommendation to the department of justice when he issued the administrative summonses the only part of the record that even remotely suggests there was a criminal_referral is agent phan’s testimony that she referred the civil audit to the 13a justice_department referral is also in effect when the attorney_general or deputy attorney_general or assistant attorney_general requests under sec_6103 in writing that the secretary disclose a return of or return_information relating to a taxpayer for the purpose of a grand jury investigation of or potential or pending criminal investigation of the taxpayer for any alleged offense connected with the administration or enforcement of the internal revenue laws sec_7602 sec_301_7602-1 proced admin regs petitioner did not allege the attorney_general had made such a request cid in date almost a year and a half after respondent issued the summonses even had agent phan made the referral to the cid at the time respondent issued the summonses that referral was not a justice_department referral within the meaning of the statute indeed congress intended to draw a clear line to limit the commissioner’s power to issue administrative summonses as the criminal aspect of a tax investigation becomes cleardollar_figure respondent did not cross that line in this case c disguised criminal investigation petitioner made one final argument on brief asking the court to disregard the entire civil audit and find against respondent’s deficiency_notice because it was many tax investigations by the internal_revenue_service have both civil and criminal aspects the senate_finance_committee believes that a clear definition of when the power to issue an administrative_summons exists and when it does not exist in cases with a criminal aspect will simplify administration of the laws without prejudicing the rights of taxpayers to permit the drawing of a clear distinction it was necessary to expand the purposes for which an administrative_summons may be issued by the internal_revenue_service s rept no pincite u s c c a n see also internal_revenue_manual pt dollar_figure date stating so-called sole criminal purpose defense has been rejected by congress in sec_7602 and only limitation is when justice_department referral has been made under sec_7602 based on a criminal investigation which violated the law and respondent’s internal guidelines the body of law that petitioner refers to in his brief concerns situations where the commissioner has obtained evidence through a criminal investigation cloaked in a civil audit courts have held that evidence acquired through such deceit trickery or misrepresentation would be excluded in the subsequent criminal prosecution against the taxpayer because such conduct would violate the taxpayer’s constitutional rights under the fourth and the fifth amendments to the constitution see 550_f2d_297 5th cir see also 153_f3d_445 7th cir 477_f2d_13 9th cir but this is a civil tax case and the cases petitioner cites are irrelevantdollar_figure see 919_f2d_115 9th cir aff’g tcmemo_1988_586 petitioner does not specifically point out in his brief the internal guidelines that respondent had allegedly failed to follow in very general language petitioner 15in certain situations the exclusionary rule would apply in a civil tax_deficiency proceeding on due process grounds under the fifth_amendment if the constitutional infirmity in the commissioner’s conduct were so outrageous as to shock the court’s conscience see vallone v united_states t c pincite petitioner has not raised this argument and the record does not show respondent had committed any error so grave as to require us under the constitution to set_aside the notice_of_deficiency states irs guidelines specifically warn the revenue agents who are in the process of determining the appropriateness of a criminal_referral must not obtain evidence and or direction from the criminal_investigation_division for a specific case that is under examination the part of the irm that appears to relate to petitioner’s contention states if after consultation with the district fraud coordinator dfc it is determined a potential fraud case has firm indicators of fraud and meets criminal criteria the compliance employee will suspend all activities without disclosing to the taxpayer or representative the reason for the suspension irm pt date even if for the sake of argument a criminal_referral was pending and respondent did not follow his internal procedures to suspend the civil audit such procedures were not required by either the constitution or statute and noncompliance is not fatal to respondent’s determinations in the notice_of_deficiency see 440_us_741 as petitioner correctly points out in his brief the commissioner issued these internal guidelines in the light of tweel to prevent evidence that the government may use in a future criminal prosecution from being excluded by a court’s later finding that the government had acquired the evidence from the taxpayer in violation of the taxpayer’s constitutional rights but there is more than one way for the commissioner to adhere to the constitutional standard announced in tweel and to protect the criminal prospect of its fraud investigation see tweel f 2d pincite ‘ t he record must disclose some affirmative misrepresentation to establish the existence of fraud’ quoting 424_f2d_1021 5th cir thus because the purpose of these procedures is only to safeguard the government’s interest in pursuing a criminal prosecution in fraud cases and to govern the commissioner’s internal affairs they do not have the effect or the force of law and are merely directory and not mandatory and non-compliance does not render the action of the respondent invalid vallone v commissioner t c pincite see weiss v commissioner f 2d pincite 97_tc_7 see also 79_tc_185 it is a well-settled principle that the court will not look behind a statutory_notice_of_deficiency to examine the evidence used the propriety of the commissioner’s motive or the administrative policy or procedure in making his determinations vallone v commissioner t c pincite 62_tc_324 like the taxpayer in vallone petitioner is attempting to circumvent this bedrock principle by challenging the admissibility of evidence that is the core of respondent’s deficiency determinations see generally greenberg’s express inc v commissioner t c pincite court would look behind deficiency_notice if there is substantial evidence of unconstitutional conduct on respondent’s part having rejected petitioner’s arguments above we will now turn to respondent’s determinations ii respondent’s determinations in the statutory_notice_of_deficiency a unreported income gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accessions to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 see also le v commissioner tcmemo_2003_219 86_tcm_116 absent a provision to the contrary funds which a shareholder diverts from a corporation are generally includable in the shareholder’s gross_income the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in the court_of_appeals for the ninth circuit to which the case is appealable the presumption arises only if it is supported by a minimal evidentiary foundation 596_f2d_358 9th cir rev’g 67_tc_672 in the context of unreported income the commissioner must produce some substantive evidence demonstrating that the taxpayer received unreported income 743_f2d_670 9th cir aff’g tcmemo_1982_666 once the commissioner meets his burden of production the taxpayer must establish by a preponderance_of_the_evidence that the determination is arbitrary or erroneous id see also 702_f2d_1288 9th cir because petitioner argues on brief only that respondent had improper motives and allegedly violated the law in issuing the administrative summonses and in conducting the civil audit we will treat petitioner’s silence on the remaining issues as a concession of those issues see 84_tc_716 accordingly because the record supports respondent’s determination that petitioner diverted funds from the four businesses that he owned by making check withdrawals from which he derived personal benefit we sustain respondent’s determinations of petitioner’s unreported income for the years at issue foundation for presumption of correctness of respondent’s income determinations when a taxpayer has provided little information in an audit as is the case here the commissioner may reconstruct the taxpayer’s income using any available method including examining the taxpayer’s bank records see generally 348_us_121 435_f2d_1197 7th cir the record shows that petitioner owned r michael construction pacific sun torrey beach and mississippi that they were income-producing business activities in which petitioner engaged during the relevant period and that over dollar_figure million was deposited in their bank accounts over the years at issue respondent has produced numerous bank records and copies of canceled checks showing that petitioner had sole control_over the bank accounts and wrote checks to himself and to other individuals drawn on the entities’ bank accounts these check withdrawals do not reveal any clear business purposes or any ties to the business entities indeed in several instances the record reveals the personal nature of these withdrawals in one of these instances petitioner had written several checks to heidi humphreys who according to mr fike’s testimony was petitioner’s part- time girlfriend petitioner had also written checks to san diego travel and havasu springs resort which respondent determined to be for petitioner’s personal benefit in addition to the checks he wrote to purchase cashier’s checks to pay off his cayman national bank credit card account petitioner wrote numerous checks separately to brad dingham dawn landrum dan sanders heather winger and petitioner’s son michael scharringhausen which all appear to be personal viewing the record as a whole the court concludes that respondent has established the minimum evidentiary foundation to show that the check withdrawals were not business_expenses deductible by the four business entities but they were rather made for petitioner’s personal gain and thus are income to petitionerdollar_figure 16mr fike also testified that ms humphreys was also working for petitioner and mr fike under another entity called stimulife inc 17under the constructive_dividend theory which respondent argues as an alternative theory for finding the unreported income expenses nondeductible to a corporation are income to the corporation’s shareholder if they also represent some economic gain or benefit to the owner-taxpayer 565_f2d_1388 9th cir remanding tcmemo_1973_223 our finding that the check withdrawals were made for petitioner’s benefit applies equally under the constructive_dividend theory because respondent has met his burden to give rise to the presumption of correctness of his income determinations it is upon petitioner to produce evidence continued petitioner’s rebuttal of the presumption for his part petitioner called mr fike at trial to challenge respondent’s determination of petitioner’s unreported income petitioner also called agent phan and mr list to testify regarding respondent’s computation of petitioner’s income and respondent’s motives behind the civil audit petitioner himself did not testify on brief petitioner argues only that respondent violated the law and his internal procedures when he issued the administrative summonses and conducted the civil audit arguments we have already rejected as unfounded to the extent petitioner also claims that respondent’s determinations were otherwise arbitrary and capricious because the audit was part of the government’s vendetta against him in connection with its prior criminal prosecution in the district_court for fraud and money laundering we also reject that argument because as it is worth emphasizing again the court will not look behind the statutory notice to question the propriety of respondent’s motive unless petitioner is able to show by continued that the corporations he owned lacked sufficient earnings_and_profits for the distributions to be characterized as taxable dividends as opposed to nontaxable return_of_capital see 552_us_421 ndollar_figure suggesting taxpayer bears the burden of producing some evidence to show corporation lacked sufficient earnings_and_profits and taxpayer had sufficient basis in his stock petitioner has failed to produce any such evidence substantial evidence that respondent’s conduct gravely offends the constitution greenberg’s express inc v commissioner t c pincite petitioner has not made such a showing moreover respondent selected petitioner for audit because petitioner appeared on a list of potential tax evaders that respondent had compiled as a result of the john doe summonses and also because petitioner did not file his federal_income_tax returns for the years at issue thus we cannot say respondent selected petitioner for audit for a clearly unjustifiable criterion that would justify relief see id in any event petitioner’s presentation at trial alone did not succeed in rebutting the presumption of the correctness of the notice_of_deficiency by a preponderance_of_the_evidence the only relevant testimony was from mr fike who testified that he received a number of checks from petitioner that were drawn on some of the bank accounts at issue that he kept the money and that the amounts deposited were of no benefit to petitioner mr fike also testified as to the checks that petitioner wrote to the other individuals and entities and attempted to explain how they did not personally benefit petitioner even though mr fike admitted that he had no personal knowledge of the specific circumstances surrounding the writing of those checks on cross-examination mr fike stated that he was not aware of any forms 1099-misc miscellaneous income or forms w-2 wage and tax statement issued to these individuals and admitted he did not have much personal knowledge of the financial affairs and accounting of the four business entities involved and that these were all mr scharringhausen’s department he could not even recall the nature of some of the checks that he received from petitioner thus as the trier of fact we are unable to rely on mr fike’s wavering testimony which was ambiguous at times and self-contradicting as a whole especially given his admission that petitioner was the only person in charge of the finances of the four business entities involved in sum petitioner has failed to show by a preponderance_of_the_evidence that respondent’s determinations in the statutory notice are incorrect b nol deductions are a matter of legislative grace and a taxpayer bears the burden of producing sufficient evidence to substantiate any allowable deduction under the code sec_6001 rule a 503_us_79 sec_1_6001-1 income_tax regs sec_172 allows a taxpayer to deduct an nol for a taxable_year in an amount equal to the sum of the nol carryovers plus nol carrybacks to that year sec_172 unless an election is made an nol for any taxable_year must first be carried back years and then carried over years sec_172 a taxpayer claiming an nol deduction bears the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 green v commissioner tcmemo_2003_244 86_tcm_273 as part of meeting that burden the taxpayer must file with his return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs because petitioner’s brief does not discuss whether he is entitled to the nol deductions for the years at issue we consider petitioner to have waived the argument see 124_tc_223 aff’d 652_f3d_1042 9th cir in any event petitioner has not met his burden to show that he is entitled to any of the nol deductions as a result of the court’s finding today that petitioner had unreported income for years through we conclude that petitioner did not incur any net_operating_loss in or to carry over to petitioner’s federal_income_tax return in evidence shows he reported an nol of dollar_figure for that year all of which was claimed as a schedule c business loss however petitioner failed to submit the schedule c into evidence to provide details of any business income or any business_expenses that he purportedly claimed moreover petitioner has also failed to show whether he had income in any of the carryback years that used the nol from without more we decline to find that petitioner in fact incurred deductible losses in or that even if he did incur an nol in he could carry it to any of the tax years at issue accordingly we sustain respondent’s disallowance of the nol deductions petitioner claimed c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax on a taxpayer for failure to timely file a federal_income_tax return unless the taxpayer can show that such failure was due to reasonable_cause and not willful neglect it is undisputed that petitioner did not timely file his tax returns at trial or on brief petitioner neither advanced any arguments nor articulated any reasons as to why his failure to timely file his income_tax returns was due to reasonable_cause and not a result of his willful neglect thus the court finds that he has conceded the issue and is liable for the addition_to_tax for each year at issue see zapara v commissioner t c pincite see also 116_tc_438 d sec_6663 fraud_penalty sec_6663 imposes a penalty on the portion of any underpayment_of_tax attributable to fraud sec_6663 provides that where the commissioner establishes that any portion of an underpayment_of_tax is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to the portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud the commissioner bears the initial burden of establishing fraud by clear_and_convincing evidence sec_7454 rule b clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not to the extent of such certainty as is required beyond a reasonable doubt as in criminal cases it does not mean clear and unequivocal 497_us_502 quoting cross v ledford n e 2d ohio see also waits v frito-lay inc 978_f2d_1093 9th cir clear_and_convincing evidence means evidence sufficient to support a finding of ‘high probability ’ citing mock v mich millers mut ins co cal rptr 2d ct app to carry his burden the commissioner must prove for each year in which fraud is alleged that an underpayment_of_tax existed and a portion of the underpayment was attributable to fraud 92_tc_661 because we conclude respondent has met his burden with clear_and_convincing evidence and petitioner has failed to rebut it by a preponderance_of_the_evidence we sustain respondent’s determination to impose the fraud_penalty underpayment_of_tax the commissioner may satisfy his burden of proving an underpayment_of_tax attributable to unreported income by either proving a likely source of the unreported income or disproving any alleged nontaxable source of that income 96_tc_858 aff’d 959_f2d_16 2d cir to prove an underpayment the commissioner need not prove the precise amount of the deficiency he has determined he need only prove clearly and convincingly that there is a deficiency and at least some part of the deficiency was due to fraud 266_f2d_698 9th cir remanding tcmemo_1957_129 see also downing v commissioner tcmemo_2003_347 86_tcm_738 moore v commissioner tcmemo_2001_77 81_tcm_1442 the presumption of correctness attached to the commissioner’s deficiency determination does not extend to his fraud determination clark v commissioner f 2d pincite as we have stated elsewhere in this opinion the record shows that petitioner had written many checks drawn on the bank accounts held by his business entities more specifically of all the check withdrawals totaling more than dollar_figure petitioner wrote checks to himself and checks payable to cash or to wells fargo bank to purchase cashier’s checks for more than dollar_figure--a fact that petitioner has not disputed by even a scintilla of evidence--which clearly represents pecuniary gain and thus income to petitioner our finding is further bolstered by our finding that the four business entities petitioner owned were shell companies whose corporate form should be disregarded and whose assets should be imputed to petitioner thus respondent has met his burden to prove by clear_and_convincing evidence the first element for imposing the fraud_penalty as the record clearly shows that for each of the years at issue petitioner had unreported income resulting in underpayment_of_tax fraudulent intent whether a portion of the underpayment_of_tax is attributable to fraud is a question of fact to be resolved on the basis of the record as a whole 94_tc_654 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir fraud is defined as the intentional commission of an act or acts for the specific purpose of evading tax believed to be owing petzoldt v commissioner t c pincite fraudulent intent is never imputed or presumed but must always be established by independent evidence id pincite because fraud is rarely admitted and the taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 the intent to conceal or mislead may be inferred from a pattern of conduct see spies u s pincite there are several nonexclusive badges_of_fraud from which the court may infer a taxpayer’s fraudulent intent understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities and dealing extensively in cash see bradford v commissioner f 2d pincite 99_tc_202 bussell v commissioner tcmemo_2005_77 89_tcm_1032 aff’d 262_fedappx_770 9th cir a taxpayer’s education as well as business background and sophistication are also relevant to our inquiry niedringhaus v commissioner t c pincite after thoroughly examining the record we found present in this case all but one indicium of fraud that the court_of_appeals stated in bradford accordingly we conclude respondent has proven by clear_and_convincing evidence that petitioner had the requisite fraudulent intent before respondent opened an audit relating to petitioner’s through tax years petitioner failed to file federal_income_tax returns for those years the same is true with his various business entities and when he finally did file the returns after respondent commenced the audit petitioner repeatedly underreported his income and reported substantial losses time and time again throughout his audit petitioner steadfastly refused to cooperate with respondent he also made groundless arguments in the district court’s petition-to-quash proceedings to obstruct respondent’s efforts to obtain information from third parties about his financial and business affairs hoping that one hand of the federal judiciary does not know what the other hand is doing petitioner is now making the same meritless arguments why the administrative summonses respondent had issued were invalid arguments which the district_court had already rejected in those proceedings given petitioner’s rich experience litigating cases in federal courts and the fact that he is also an intelligent and sophisticated businessman we will infer with conviction from petitioner’s evasive and litigious behavior that he intended to conceal and obscure the true nature of his financial dealings in the years at issue the evidence has also convinced us that petitioner’s various entities were part of an elaborate scheme to conceal his income and expenses it is undisputed that petitioner owned these business entities which had not filed any federal_income_tax returns these entities held multiple bank accounts in their names over which petitioner--who had no bank accounts under his name--had the sole signatory authority petitioner offered no explanation as to how he supported himself financially whereas the record provides us a clear picture of how petitioner regularly withdrew money from the bank accounts to pay his personal expenses he repeatedly withdrew large sums of cash some of which he used to purchase cashier’s checks to pay off the cayman national bank credit card account that he used to conduct personal transactions further petitioner has not come forward with any detail or any accounting to show the daily operations the business structures or the financial affairs of his business entities he did not testify at trial but instead presented his case with misleading arguments and innuendos these facts together with petitioner’s evasive behavior and failure to maintain adequate_records for his businesses allow a strong inference that these businesses are a sham to hide income in addition petitioner’s involvement in prior illegal fraudulent activities also weighs against him in our analysis he was previously charged with five counts of mail fraud two counts of money laundering and four counts of bankruptcy fraud ultimately a jury convicted him of three counts of bankruptcy fraud for hiding assets from the bankruptcy court this is highly probative because respondent determined petitioner committed tax_fraud by concealing his income and assets from respondent the absence of the fourth bradford factor--namely giving implausible or inconsistent explanations of behavior--is not surprising and does not affect our analysis through his experience in navigating the federal judicial system petitioner has familiarized himself with legal proceedings and can appreciate the positive as well as the adverse consequences of testifying which we believe explains why he has chosen not to testify at trial and subject himself to examination by respondent’s counsel petitioner did not give implausible or inconsistent explanations of his behavior because petitioner did not give any explanations at all moreover we will draw a negative inference from petitioner’s failure to testify and to present evidence when respondent’s probative evidence against petitioner is so overwhelming see 425_us_308 petzoldt v commissioner t c pincite drawing adverse inference from failure to testify permitted in civil case in the light of the foregoing discussion we are convinced that petitioner’s underreporting of income for the years at issue resulted in underpayments of tax we are also convinced that at least a portion of each underpayment was attributable to fraud because petitioner has not provided any evidence that any portion of any underpayment was not attributable to fraud we find the entire amount of each underpayment_of_tax was attributable to fraud and sustain respondent’s determinations of the fraud penalties iii epilogue in reaching our holdings we have considered all arguments raised by the parties to the extent not discussed herein we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
